DETAILED ACTION
The amendment filed on 08/22/2022 has been entered and fully considered. Claims 13-32 are pending, of which claim 13 and 23 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Rapid Communications in Mass Spectrometry, 2008) (Zhu) in view of Fujimaki et al. (US 2002/0117629, IDS) (Fujimaki).
Regarding claim 13, Zhu discloses an online reaction monitoring system (abstract), the system comprising:
a reaction vessel (flask) that is pressurized with an inert gas (N2 gas) and comprises an outlet port (Fig. 1, page 2994, par 2);
a channel that extends from within the outlet port (Fig. 1, page 2994, par 2); and
a mass spectrometer (Fig. 1, page 2994).
Zhu does not specifically disclose an electrode operably associated with a distal end of the channel. In the analogous art of ESI, Fujimaki discloses an electrode operably associated with a distal end of the channel (Fig. 3, par [0028]), wherein the electrode is external to the channel and does not physically contact the channel or a liquid or vapor within the channel (Fig. 3, par [0028]). Fujimaki teaches that “The electrospray ion source is characterized in that it provides a very soft ionization method. That is, when sample molecules are ionized, neither application of heat nor collision of high-energy particles is utilized. Consequently, highly polar biological macromolecules, such as peptides, proteins, and DNAs, can be easily ionized as polyvalent ions such that they are seldom destroyed. Since polyvalent ions are created, if the weight of molecules is more than 10,000, measurements can be performed with a relatively small mass spectrometer” (par [0011]). At time of the invention it would have been obvious to one of ordinary skill in the art to use an electrode operably associated with a distal end of the channel, wherein the electrode is external to the channel and does not physically contact the channel or a liquid or vapor within the channel, in order to generate ions from sensitive and fragile molecules.
Regarding claim 23, Zhu discloses an online reaction monitoring system, the system (abstract) comprising:
a reaction vessel comprising an outlet port (Fig. 1, page 2994, par 2);
a channel that extends from within the outlet port (Fig. 1, page 2994, par 2); 
an electrode producing a pulsed current (Fig. 5, page 2996); and
a mass spectrometer (Fig. 1, page 2994).
Zhu does not specifically disclose an electrode operably associated with a distal end of the channel. In the analogous art of ESI, Fujimaki discloses an electrode operably associated with a distal end of the channel (Fig. 3, par [0028]), wherein the electrode is external to the channel and does not physically contact the channel or a liquid or vapor within the channel (Fig. 3, par [0028]). Fujimaki teaches that “The electrospray ion source is characterized in that it provides a very soft ionization method. That is, when sample molecules are ionized, neither application of heat nor collision of high-energy particles is utilized. Consequently, highly polar biological macromolecules, such as peptides, proteins, and DNAs, can be easily ionized as polyvalent ions such that they are seldom destroyed. Since polyvalent ions are created, if the weight of molecules is more than 10,000, measurements can be performed with a relatively small mass spectrometer” (par [0011]). At time of the invention it would have been obvious to one of ordinary skill in the art to use an electrode operably associated with a distal end of the channel, wherein the electrode is external to the channel and does not physically contact the channel or a liquid or vapor within the channel, in order to generate ions from sensitive and fragile molecules.
Regarding claim 14, Fujimaki discloses that wherein the electrode is positioned to inductively interact with a distal end of the channel (Fig. 3, par [0028]).
Regarding claims 15 and 25, Zhu discloses that wherein the reaction vessel comprises one or more inlet ports (Fig. 1, page 2994, par 2).
Regarding claims 16 and 26, Zhu discloses that wherein the system further comprises a gas source (N2 gas) operably coupled to the reaction vessel through one of the one or more inlet ports (Fig. 1, page 2994, par 2).
Regarding claims 17 and 27, Zhu discloses that wherein the channel extends into the reaction vessel (Fig. 1).
Regarding claims 18 and 28, Zhu discloses that wherein the channel comprises one or more splitters (Fig. 1).
Regarding claims 19 and 29, Zhu discloses that wherein a first splitter withdraws a portion of a liquid from the channel (Fig. 1).
Regarding claim 20 and 30, Fujimaki discloses that wherein a second splitter is coupled to a nebulizing gas source in order to introduce a nebulizing gas into the channel (Fig. 3, par [0027]).
Regarding claims 21 and 31, since chemical reaction may require higher temperature, it would have been obvious to one of ordinary skill in the art to place a heating element operably associated with the reaction vessel.
Regarding claims 22 and 32, it is conventional to use a miniature mass spectrometer in order to save space.
Regarding claim 24, Fujimaki teaches that wherein the pulsed current is a pulsed DC current (Fig. 4, par [0033]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 23 have been considered but are moot in view of new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/27/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797